FILED
                             UNITED STATES DISTRICT COURT
                                                                                            AUG 10 2010
                                                                                      Clark. U.S. District & Bankruptcy
                             FOR THE DISTRICT OF COLUMBIA                            Courts for the DiStrict of ColumbIa


                                             )
Joel Jockton Beavers,                        )
                                             )
       Plaintiff,                            )
                                             )
               v.                            )
                                             )
                                                      Civil Action No.         10 1343
Keith Watters et al.,                        )
                                             )
       Defendants.                           )
                                             )


                                   MEMORANDUM OPINION

        This matter is before the Court on plaintiff s pro se complaint and application to proceed

in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint on the

ground of res judicata.

        Under the principle of res judicata, a final judgment on the merits in one action "bars any

further claim based on the same 'nucleus of facts' .... " Page v. United States, 729 F.2d 818,

820 (D.C. Cir. 1984) (quoting Expert Elec., Inc. v. Levine, 554 F.2d 1227, 1234 (D.C. Cir.

1977)). Res judicata bars the relitigation "of issues that were or could have been raised in [the

prior] action." Drake v. FAA, 291 F.3d 59 (D.C. Cir. 2002) (emphasis in original) (quoting Allen

v. McCurry, 449 U.S. 90, 94 (1980)); see IA.M Nat 'I Pension Fund v. Indus. Gear Mfg. Co.,

723 F.2d 944,949 (D.C. Cir. 1983) (noting that res judicata "forecloses all that which might

have been litigated previously"). Moreover, res judicata applies to dismissals for lack of

jurisdiction. SeeGAFCorp. v.    u.s., 818F.2d901,912(D.C.Cir.1987)(explainingthat"[t]he
judgment ordering dismissal [has] preclusive effect as to matters actually adjudicated [,e.g.,] the
5 ) , X!j()li .....U    J   t




                   precise issue of jurisdiction that led to the initial dismissal); accord Dozier v. Ford Motor Co.,

                       702 F.2d 1189,1191-92 (D.C. Cir. 1983).

                                 This is the third time that plaintiff has filed this action, over which the Court recently

                       determined it lacked subject matter jurisdiction. See Beavers v. Watters, Civ. Action No.1 0-

                       1120 (D.D.C., June 30, 2010). Because the current complaint does not cure the jurisdictional

                   defect, it, too, will be dismissed. A separate Order accompanies this Memorandum Opinion.



                                                                         v~ ~-rIJ1C--c:I
                                                                       United States District Judge
                                                                                                                 -'.
                   Date:        August~, 2010




                                                                           2